Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	Claims 1 and 13 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1, lines 9-10 and claim 13, lines 2-4, “wherein the memory controller is to: electrically decouple the first line and the third line to individually program the group of memory cells” is unclear and confuse. How each memory cell in the group of memory cells would be programmed when the first line and the third lines are decoupled. See Figs. 3A-4B and paragraphs 34+. For the purpose of examination, this limitation will be ignored and interpreted as the memory cell being programmed before sensing.
3.	Claim 1 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements and structural cooperative relationships of elements, such omission amounting to a gap between the elements and the necessary structural connections.  See MPEP § 2172.01.  The omitted elements and structural cooperative relationships are: a word line controller, a bit line controller, a word line(s) to a first to a fourth memory cells, a bit line connecting to memory cells.
4.	Claim 12 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  applying a voltage or current to a word line, a bit line, a first line and a third line.	
5.	Claim 18 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements and structural cooperative relationships of elements, such omission amounting to a 
6.	Claims 1 and 12 are a hybrid claim that recites both an apparatus of a group memory cells and method of a group memory cells.  It is unclear what apparatus/method applicant is intending to encompass.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5 and 10-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lee US Pub. No. 20180349762.
	As per claim 1-3 and 11-14, Figs. 3A-3C of Lee are directed to a memory system comprising: a group of memory cells (Fig. 3A) including: a first memory cell (T1a) and a second memory cell (T2a) coupled to each other in series between a first line (10a) and a second line (20), and a third memory cell (T1b) and a fourth memory cell (T2b) coupled to each other in series between the second line and a third line (10b); and a memory controller coupled to the group of memory cells, wherein the memory 
	As per claims 4-5, Figs. 3A-3C of Lee disclose wherein a gate electrode (G1a) of the first memory cell and a gate electrode (G1b) of the third memory cell are coupled to a first word line (first 40), and wherein a gate electrode (G2a) of the second memory cell and a gate electrode (G2b) of the fourth memory cell are coupled to a second word line (second 40).
	As per claim 10, Figs. 3A-3C of Lee disclose wherein the group of memory cells further includes: a fifth memory cell (T3a) and a sixth memory cell (T4a) coupled to each other in series between the first line and the second line, and a seventh memory cell (T3b) and an eighth memory cell (T4b) coupled to each other in series between the second line and the third line, wherein the memory controller is to sense the current through the second line according to a parallel resistance of i) a series resistance of the first memory cell and the second memory cell, ii) a series resistance of the third memory cell and the fourth memory cell, iii) a series resistance of the fifth memory cell and the sixth memory cell, and iv) a series resistance of the seventh memory cell and the eighth memory cell (see similar to Fig. 3C, par. 62).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 18-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lee US Pub. No. 20180349762 in view of Sun et al. US Pub. No. 20170140807.
	As per claim 18, Figs. 3A-3C of Lee disclose a memory system comprising: : a group of memory cells (Fig. 3A) including: a first memory cell (T1a) and a second memory cell (T2a) coupled to each other in series between a first line (10a) and a second line (20), and a third memory cell (T1b) and a fourth memory cell (T2b) coupled to each other in series between the second line and a third line (10b), 
wherein the first memory cell and the third memory cell are coupled to a first word line (first 40), wherein the second memory cell and the fourth memory cell are coupled to a second word line (second 40); and a memory controller (40, paragraph 57) coupled to the group of memory cells, wherein the memory controller is to
	Paragraph 78 of Lee discloses the memory unit may store various pieces of information but fails to disclose apply a first pulse to the first word line during a first time to program the first memory cell and the third memory cell, and apply a second pulse to the second word line during a second time to program the third memory cell and the fourth memory cell. However, Figs. 6-7 and paragraphs 54-56 of Sun disclose applying first and second pulses to program the memory cells and paragraph 41 for sensing the memory cells by a pulse. It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Lee’s programming or reading concept which utilizes the pulse to program and to sense the memory cells as taught by Sun in order to store data or to sense the memory cells.
.
	Allowable Subject matter
12.	Claims 6-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having wherein the first memory cell is coupled between the first line and a fourth line, wherein the second memory cell is coupled between the fourth line and the second line, wherein the third memory cell is coupled between the second line and a fifth line, and wherein the fourth memory cell is coupled between the fifth line and the third line in claims 6 and 15.	
14.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
15.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.





/HOAI V HO/Primary Examiner, Art Unit 2827